        Case 6:21-cv-01182-EFM-TJJ Document 1-1 Filed 07/27/21 Page 1 of 5




            IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS
CHRIS HAULMARK,                              )
             Plaintiff,                      )
             V.                              )
CITY OF WICHITA,                             )
      and                                    ) Civil Action No. ___________________
                                                                 6:21-cv-1182-EFM-TJJ
BRANDON WHIPPLE, in his official             )
capacity as the Mayor of the                 )
City of Wichita,                             )
             Defendants.                     )
________________________________             )


                               INDEX OF EXHIBITS


            Exhibit #1: Affidavit by Plaintiff Chris Haulmark
           Case 6:21-cv-01182-EFM-TJJ Document 1-1 Filed 07/27/21 Page 2 of 5


                                     EXHIBIT #1

             IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
CHRIS HAULMARK,                                   )
               Plaintiff,                         )
               V.                                 )
CITY OF WICHITA,                                  )
       and                                        ) Civil Action No. ___________________
                                                                      6:21-cv-1182-EFM-TJJ
BRANDON WHIPPLE, in his official                  )
capacity as the Mayor of the                      )
City of Wichita,                                  )
               Defendants.                        )
________________________________                  )


                    AFFIDAVIT BY PLAINTIFF CHRIS HAULMARK

      I, Chris Haulmark, being first duly sworn upon my oath, depose, and say,

      1.      As the Plaintiff in the above-entitled action, I commenced a civil action

against two of the Defendants in the United States District Court for the District of

Kansas by filing a Complaint on July 27, 2021. (See Complaint) (Docket No. 1)

      2.      The caption of this case names two Defendants-- City of Wichita and Brandon

Whipple in his official capacity as the Mayor of the City of Wichita in his official capacity.

      3.      I am a resident of Olathe, Johnson County, Kansas.

      4.      I am Deaf. More specifically, I am culturally-Deaf, and bilingual in both

American Sign Language (ASL) and written English.

      5.      I watch videos on internet-equipped devices with the assistance of captioning.

When a transcript is available, I am able to access audio-only content.


                                            Page 2
              Case 6:21-cv-01182-EFM-TJJ Document 1-1 Filed 07/27/21 Page 3 of 5


                                          EXHIBIT #1
         6.      Since real-time captioning and transcripts have been provided since the early

1990s, I grew up watching the C-SPAN channel to keep track of the congressional

members, executive agencies, and many other governmental activities.

         7.      I have been participating in the political process for over two decades as a

contributing constituent.

         8.      I am known throughout the communities within and surrounding the County

of Johnson as a community leader.

         9.      I was a congressional candidate for the Third Congressional District of

Kansas between May, 2017 to January, 2018.

         10.     I was a state representative candidate between February 2018, and

November 2018.

         11.     My passion in the political process comes from wanting to make this world

better for future Deaf generations. As a Deaf role model with a national following, I share

my knowledge of civics/politics, experiences as a political leader, and other messages in

American Sign Language to encourage members of the Deaf community to be more

involved in democracy, especially when it comes to the fight for recognition of the Deaf

community’s needs in our beloved country.

         12.     I share my political views on my own social media platforms-- Facebook and

YouTube Channel1-- which are in both American Sign Language and include subtitles in

both English and Spanish. The Defendants are not allowing me access to their discussions

of city government and politics, so I cannot share my political views on their social media

platforms.
1
    Haulmark for Kansas, https://www.youtube.com/channel/UCDgn7b-ZC8hYdJC6haWj9gg/videos


                                                 Page 3
         Case 6:21-cv-01182-EFM-TJJ Document 1-1 Filed 07/27/21 Page 4 of 5


                                     EXHIBIT #1
      13.    Since June 2020, I have repeatedly requested, with citations to Title II of the

ADA, and discussed my accommodation needs on Defendant Whipple’s Facebook page to

obtain communication access to the live streaming and published videos.

      14.    Defendant Whipple continued to refuse to provide any accommodations to

ensure that I am not excluded from his live streaming and published videos.

      15.    The current automatic machine-generated captioning, available for some

videos, on the City of Wichita Youtube Channel and other social media platforms (i.e.,

Facebook, YouTube, Twitter, etc.), frequently contains errors and omissions that make it

difficult or impossible for me to understand the information being provided on issues of

public concern.

      16.    All of the social media platforms managed by the Defendants contain videos

and audio-only content that are not readily accessible for me because many does not

contain equally accurate captioning, transcripts, or sign interpretation.

      17.    For a year, it has been and is currently very distressing to experience the

rejection of participating in the democratic process solely because I am Deaf. Many

acquaintances and colleagues, who do not have a hearing disability, are learning through

the actions of the Defendants that it is acceptable for Deaf people, including me, to be

outright rejected from participating in the political and democratic processes. These

experiences make me feel helpless, inadequate, and impotent.

      18.    Daily, friends and colleagues share about the policy-making and the impact of

the City of Wichita on social media and in other public spaces, and yet the Defendants’

content are inaccessible to me. My source of these activities is very limited which consists



                                           Page 4
         Case 6:21-cv-01182-EFM-TJJ Document 1-1 Filed 07/27/21 Page 5 of 5


                                      EXHIBIT #1
of media news outlets and what friends and colleagues choose to share. Because of this

discriminatory intent by the Defendants, I feel valueless and unworthy to be a political

leader simply because of my hearing disability.

      19.    As an individual without any formal legal training and experience, it is

frustrating and exhausting to stand up to battle against the Defendants just so I would be

able to participate as a member of the public and, hopefully sometime in the future, as an

elected member of a public office.

      20.    If the city government had already implemented accessible online

broadcasting services for individuals with hearing disabilities years ago as required under

Title II of the Americans with Disabilities Act, I would not have experienced the

hardships, frustrations, and setbacks I have had over the last year.

      21.    I have written all the Facebook replies of request for communication

accessibility, as well as all the legal filings. Everything I have written and filed in this case

is true, to the best of my knowledge.

         Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that
the foregoing is true and correct.
-----------------------------------------------------------------

Respectfully submitted this 27th of July                  /s/ChrisHaulmark
2021                                                      PLAINTIFF, pro se
                                                          chris@sigd.net
                                                          600 S. Harrison St
                                                          Apt #11
                                                          Olathe, KS 66061
                                                          512-366-3981




                                             Page 5
